Citation Nr: 1044308	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's 
death.

2.  Entitlement to Dependants' Educational Assistance (DEA) under 
the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1968.  He died in October 2003.  The appellant is his surviving 
spouse.  She appealed to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In August 2009 the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in October 1966; 
they were still married, and cohabiting, at the time of his death 
in October 2003 from an acute cerebrovascular accident (stroke), 
end-stage renal disease, and esophageal carcinoma.

2.  The Veteran had no adjudicated service-connected disabilities 
at the time of his death.  

3.  The weight of the evidence is against finding that his death 
was in any way related to his military service or a result of a 
service-connected disability.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute 
substantially or materially to the Veteran's death.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2010). 

2.  The criteria also are not met for DEA under Chapter 35, Title 
38, of the United States Code.  38 U.S.C.A. § 3500 (West 2002); 
38 C.F.R. § 21.3001 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Regarding claims for Dependency and Indemnity Compensation (DIC) 
benefits, including for cause of death, § 5103A Veterans Claims 
Assistance Act (VCAA) notice must include:  (1) a statement of 
the conditions, if any, for which the Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate the claim based 
on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant was sent VCAA notices in December 2003 and 
September 2009.  That more recent notice was specifically to 
advise her of Hupp, as the Board had indicated was necessary when 
remanding her claims in August 2009.  The letters, especially in 
combination, advised her of the type of evidence needed to 
substantiate her claims and explained what evidence VA was 
obligated to obtain or 


to assist her in obtaining and what information or evidence she 
was responsible for providing.  38U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The notices also complied with Dingess, specifically as it 
concerns the downstream disability rating and effective date 
elements of her claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And since providing that VCAA notice, even 
the more recent September 2009 notice, the AMC has readjudicated 
her claims in the September 2010 supplemental statement of the 
case (SSOC), including considering any additional evidence 
received in response to that additional notice.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (both 
indicating that a subsequent readjudication of the claim - 
including in a SSOC, after providing all necessary VCAA notice, 
effectively "cures" the inadequacy or incompleteness of the 
notice that was provided prior to the initial adjudication of the 
claim).

The Supreme Court of the United States also held in 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009), that the pleading 
party Appellant, not VA, has the evidentiary burden of proof in 
showing why a VCAA notice error in timing or content is 
prejudicial - meaning outcome determinative of the claim.  This 
holding of the Supreme Court overturned the lower Federal Circuit 
Court's holding in Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. 
Cir. 2007), that any error in a VCAA notice, concerning any 
element of a claim, is presumed prejudicial, and that VA then has 
the onus or burden of rebutting this presumption.  Here, the 
appellant and her representative have not alleged any prejudicial 
error in the VCAA notice she received (or did not receive), 
including in terms of the requirements set forth in Hupp.

As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs), service personnel records (SPRs), VA 
treatment records, and the private treatment records from Dr. 
P.M.K. since cited by the appellant.  Medical records from 
Florida South Hospital from November to December 1998, from Dr. 
R.H. from April 1997 to September 1999, from Cardiovascular 
Associates from April to June 2000, and from Orlando Neurology 
from April 2000 were already in the claims file.  Still other 
medical records from West Orange Nephrology were requested, but 
determined unavailable according to a May 2010 letter.  The 
appellant also submitted a copy of the Veteran's death 
certificate.  VA has done everything reasonably possible to 
assist her with her claim for death benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) - including, as 
mentioned, by remanding her claim in August 2009 for further 
development, rather than immediately deciding her claim.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not 
always require VA to assist the claimant in obtaining a medical 
opinion or examination for a DIC claim, but that it does require 
VA to assist a claimant in obtaining such whenever it is 
necessary to substantiate the DIC claim.  The Federal Circuit 
Court added that there was no duty to provide a VA opinion in a 
DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is 
explicitly limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by VA to 
a Veteran, and therefore does not pertain to a DIC claim.  Id.  
But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding 
that, in the context of a DIC claim, VA must also consider that 
38 U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim).

Here, there is no indication or suggestion the Veteran's death 
was in any way related to his military service, including by way 
of a service-connected disability.



And as directed in the Board's August 2009 remand, to try and 
establish this necessary linkage between his death and military 
service (or at least obtain evidence suggesting this 
association), the AMC requested medical records from Dr. P.M.K. 
and West Orange Nephrology, and sent the appellant a VCAA notice 
in compliance with Hupp.  So there was substantial compliance 
with those remand directives. See Stegall v. West, 11 Vet. App. 
268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service Connection for the Cause of the Veteran's Death

The appellant-widow alleges the Veteran developed several 
conditions following service, including diabetes mellitus and 
esophageal cancer, which eventually were primary or significant 
contributing factors in his death.  She further alleges that he 
was exposed to Agent Orange during his service, which she 
believes could have initially caused one or more of these 
illnesses to manifest.  However, for the reasons and bases 
discussed below, the Board instead finds that the weight of the 
competent and credible evidence of record is against these 
posited correlations, so her claim must be denied.

The law provides DIC for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  

In this case, the Veteran had no service-connected disabilities 
at the time of his death.  Although his various medical ailments 
had been reviewed for possible service connection, it ultimately 
was determined they were unrelated to his military service (so 
not service connected), and he consequently instead was granted a 
nonservice-connected disability pension.  

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of the 
Veteran's death.  See 38 C.F.R. § 3.312(c).  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.

It is recognized that there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was, itself, of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

The death certificate indicates the Veteran died in October 2003.  
It lists his primary cause of death as acute cerebrovascular 
accident, and lists end-stage renal disease and carcinoma of the 
esophagus as other significant conditions contributing to death 
but not resulting in the underlying cause.  Letters from Dr. 
P.M.K. and Dr. F.Y. indicate the Veteran had surgery for his 
distal esophageal aden carcinoma and did not survive long after 
the surgical resection.  They agree that end-stage renal (i.e., 
kidney) disease was a complication of his diabetes mellitus.  Dr. 
F.Y. also indicated the end-stage renal disease was the reason 
the Veteran's prognosis was so poor following his cancer 
diagnosis.  As the cerebrovascular accident (i.e., stroke) was 
the terminal complication of either the esophageal cancer or 
kidney disease, to establish her entitlement to cause-of-death 
benefits, the appellant must somehow link the Veteran's death by 
way of his cancer and kidney disease to his military service, 
including either directly, presumptively, or secondarily to a 
service-connected disability.  Cf. Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

As both Dr. P.M.K. and Dr. F.Y. have stated the Veteran's kidney 
disease was secondary to his diabetes mellitus, the Board will 
concede this relationship and proceed to discuss whether service 
connection was warranted for diabetes mellitus as well as kidney 
disease and esophageal cancer.

The Veteran's STRs, however, are unremarkable for any indications 
of diabetes mellitus, kidney dysfunction, or esophageal cancer, 
either in the way of a relevant subjective complaint (pertinent 
symptom, etc.) or objective clinical finding such as a relevant 
diagnosis.  His urinalyses at entry and separation were negative 
for sugar and albumin.  None of his treatment records show any 
complaints or treatment related to his endocrine system or 
kidneys.  On entrance he indicated throat trouble with occasional 
sore throats and a prior tonsillectomy.  His STRs show treatment 
for an upper respiratory infection in January 1965 and sore 
throat in September 1967 and January 1968.  There is no treatment 
for stomach or esophageal complaints.  His separation examination 
was unremarkable for any esophageal-related condition or 
abnormality.  As his STRs show no complaints, treatment or 
diagnosis of diabetes mellitus, kidney dysfunction, or esophageal 
cancer, these records provide evidence against the notion these 
conditions were incurred in service, so in turn also go against 
the widow-appellant's derivative cause-of-death claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).



As well, there is no evidence of a malignant tumor (cancerous 
lesion) or diabetes mellitus within one year of the Veteran's 
discharge from service, meaning by October 1969, certainly not to 
the required compensable degree of at least 10-percent disabling, 
to otherwise warrant presuming these conditions were incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Rather, the Veteran's post-service medical records show he first 
received a diagnosis of diabetes mellitus in 1985, so some 13 
years after his separation from active duty service.  This 13-
year lapse between the conclusion of his active duty military 
service and the onset of his symptoms and diagnosis provides 
additional evidence against his appellant-widow's derivative 
cause-of-death claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  His kidney disease was not diagnosed until 1999 and 
his esophageal cancer not until 2003, so even more remotely from 
service.  Additionally, the appellant has failed to show 
continuity of symptomatology for either condition during the many 
intervening years since service to otherwise support service 
connection for these conditions.  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third requirements to link a 
current disability, the first requirement, to service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

The appellant, as mentioned, also has posed a theory that Agent 
Orange exposure in Vietnam may have caused the Veteran's later 
diagnosed conditions, which ultimately were fatal.  A Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, such as the 
dioxin in Agent Orange, unless there is affirmative evidence 
establishing that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active military, 
naval, or air service, certain specified diseases shall be 
service connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e).

New regulations regarding Agent Orange exposure recently have 
been published, and they seem to specifically exclude at least 
one of the types of cancers the Veteran had (namely, esophageal 
cancer) as being presumptively associated with Agent Orange 
exposure in Vietnam.  While diabetes mellitus is included amongst 
those conditions that are presumed incurred in service due to 
herbicide exposure, esophageal cancer is not.  See 38 C.F.R. § 
3.309(e).  See, too, Notice, 59 Fed. Reg. 341-46 (1994); Notice, 
61 Fed. Reg. 41, 442-49 (1996); Notice, 64 Fed. Reg. 59243 (Nov. 
2, 1999) (presumption of service connection based on exposure to 
herbicides not available for any condition for which it is not 
specifically determined such a presumption is warranted).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases 
include chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, ischemic heart 
disease, all chronic B-cell leukemias, multiple myeloma, Non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
Parkinson's disease, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 
53202-16 (Aug. 31, 2010).

The Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam Era is not warranted for the 
following conditions:  Cancer of the oral cavity (including lips 
and tongue, pharynx (including tonsils), or nasal cavity 
(including ears and sinuses); cancers of the pleura, mediastinum, 
and other unspecified sites within the respiratory system and 
intrathoracic organs; esophageal cancer; stomach cancer; 
colorectal cancer (including small intestine and anus); 
hepatobiliary cancers (liver, gallbladder and bile ducts); 
pancreatic cancer; bone and joint cancer; melanoma; non-melanoma 
skin cancer (basal cell and squamous cell); nasopharyngeal 
cancer, breast cancer, cancers of reproductive organs 
(cervix, uterus, ovary, testes, and penis; excluding prostate); 
urinary bladder cancer; renal cancer; cancers of brain and 
nervous system (including eye); endocrine cancers (thyroid, 
thymus, and other endocrine; cancers at other and 
unspecified sites; neurobehavioral disorders (cognitive and 
neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic 
peripheral nervous system disorders; respiratory disorders; 
gastrointestinal immune system disorders (immune suppression, 
allergy, and autoimmunity); circulatory disorders 
(including hypertension); endometriosis; effects on thyroid 
homeostasis; certain reproductive effects, and, any other 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See Notice, 72 
Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 
21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 
2010).

Specifically with regards to esophageal cancer, the type of 
terminal cancer indicated on the Veteran's certificate of death, 
the National Academy of Sciences (NAS) has noted that previous 
updates did not review the risk of esophageal cancer separately.  
But in Update 2006, NAS concluded that the epidemiologic studies 
of esophageal cancer to date yielded no evidence of an increased 
risk associated with the compounds of interest, although updates 
of the health status of the Australian Vietnam Veterans presented 
an interesting but non-significant pattern of increased risk of 
esophageal cancer.  No toxicologic studies provide evidence of 
biologic plausibility of an association between the compounds of 
interest and tumors of the esophagus.  On the basis of its 
evaluation of the evidence reviewed in Update 2006 and previous 
reports, NAS concluded there is inadequate or insufficient 
evidence to determine whether there is an association between 
herbicide exposure and esophageal cancer.  Notice, 75 Fed.Reg. 
32540, 32543 (June 8, 2010).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the 
General Counsel for VA held that service on a deep-water naval 
vessel off the shores of Vietnam without proof of actual duty or 
visitation in the Republic of Vietnam may not be considered 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A).  The Federal Circuit Court has clarified that service 
in the Republic of Vietnam is interpreted as requiring service on 
the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).

In this case, however, there is no indication the Veteran was 
stationed in Vietnam or elsewhere involving the spraying or use 
of herbicides like the dioxin in Agent Orange.  His military 
personnel records indicate he was stationed at Takhli Royal Thai 
Air Force Base in Thailand from August 1966 to December 1967.  
There is no evidence that he ever set foot in Vietnam.

The widow-appellant may also alternatively establish service 
connection secondary to herbicide exposure in service with proof 
of actual causation.  The Federal Circuit Court has determined 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from 
establishing service connection with proof of direct causation.  
See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The rationale employed in Combee, which instead concerned 
exposure to radiation, also applies to claims, as here, based on 
exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 
(1997); McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, it is worth reiterating in this regard that there is no 
evidence of actual exposure to Agent Orange.  The Veteran's 
military occupational specialty (MOS) was cryogenic fluids 
production specialist.  The Board finds no evidence that MOS or 
any of his other responsibilities in service involved exposure to 
Agent Orange.

While appellant is competent to describe her observations of the 
Veteran's health during the years since his military service 
ended, especially since she was married to him and therefore had 
occasions to make these observations, she lacks the necessary 
medical training and expertise to ascribe any symptoms he may 
have experienced to a particular diagnosis, and in turn to 
herbicide exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  
She and the Veteran appear to have been married in the State of 
New York while he was stationed in Thailand.  She therefore would 
be competent to testify to her recollection of his duty station 
during this time period.  However, she has not indicated any 
firsthand knowledge or any other credible basis for knowing 
whether he had actual exposure to herbicides while he was there.  
See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. 
Gober, 10 Vet. App. 388 (1997) (holding that the credibility of 
lay evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor).  

The appellant's lay testimony must be balanced against the other 
evidence of record, including specifically concerning the 
circumstances of the Veteran's service.  See Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the responsibility 
to assess the credibility of evidence and determine the degree of 
weight to give the evidence)

Therefore, in weighing the evidence for the appellant's claim - 
her lay observations of the Veteran's condition for some 37 years 
and her theory that Agent Orange exposure caused his diabetes 
mellitus and esophageal cancer, versus the evidence against her 
claim - the personnel records showing no service in areas 
treated with Agent Orange, the Board finds the personnel records 
are more probative.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board is entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.)

As there is no evidence in the STRs to support direct causation 
and no evidence of Vietnam service to support presumptive service 
connection, the Board finds that the weight of the evidence is 
against linking the Veteran's esophageal cancer or kidney disease 
with his service.

The Board also finds no basis for granting service connection for 
diabetes mellitus, kidney disease or esophageal cancer based on 
exposure to "cryogenic fluids" such as liquid nitrogen.  The 
Agency for Toxic Substance and Disease Registry states that after 
a serious exposure or repeated exposures to nitrogen oxides, 
a patient may develop asthma or other lung conditions, but that 
nitrogen oxides have not been classified for carcinogenic 
effects.  http://www.atsdr.cdc.gov/.  There is no mention of any 
connection between nitrogen oxide exposure and diabetes mellitus 
or kidney dysfunction.  As there does not appear to be a link 
between cryogenic fluid exposure and diabetes mellitus, kidney 
disease, or esophageal cancer in the medical literature, any 
development for this theory would not have furthered the 
appellant's claim and therefore the failure to develop for this 
theory is nonprejudicial to her claim.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death.  And as the preponderance of the evidence is against her 
claim, the doctrine of reasonable doubt is not for application, 
and her claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

III.  DEA

For the purposes of DEA under Chapter 35, the surviving spouse of 
a Veteran will have basic eligibility if the following conditions 
are met:  (1) the Veteran was discharged from service under 
conditions other than dishonorable, or died in service; and (2) 
the Veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the Veteran's death; or (4) the Veteran 
died as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

As the Veteran did not have a permanent and total service-
connected disability at the time of his death, and, as decided 
above, the cause of his death has not been shown to be service-
related, the appellant does not meet the eligibility criteria 
for DEA.




ORDER

The claim for service connection for the cause of the Veteran's 
death is denied.

The claim for DEA also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


